612 F.2d 232
John M. WILSON, Plaintiff-Appellant,v.FIRST HOUSTON INVESTMENT CORPORATION et al., Defendants-Appellees.
No. 75-3422.
United States Court of Appeals, Fifth Circuit.
Feb. 21, 1980.

Appeal from the United States District Court for the Western District of Texas, San Antonio; Manuel L. Real, Judge (sitting by designation).
Joel H. Pullen, San Antonio, Tex., for plaintiff-appellant.
Brice A. Tondre, Houston, Tex., for First Houston Inv., Walser, Allgood and Barker.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before GODBOLD, TJOFLAT and HILL, Circuit Judges.

BY THE COURT:

1
By its judgment entered on November 26, 1979, the Supreme Court ---- U.S. ----, 100 S.Ct. 442, 62 L.Ed.2d 371, having vacated our judgment in this cause 566 F.2d 1235 and remanded the cause to this court for further consideration in light of Transamerica Mortgage Advisors, Inc. v. Lewis, 444 U.S. ----, 100 S.Ct. 242, 62 L.Ed.2d 146 (1979), the cause is hereby REMANDED to the United States District Court for the Western District of Texas for further proceedings in conformity with the opinion of the Supreme Court and in the light of Transamerica Mortgage Advisors, Inc. v. Lewis, supra.